155 F.2d 723 (1946)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
ESTATE of Angus O. SWINK, Virginia Trust Company, and Frances H. Swink, Executors, Richmond, Virginia, Respondents.
No. 5465.
Circuit Court of Appeals, Fourth Circuit.
March 20, 1946.
*724 Norman S. Altman, Sp. Asst. to Atty. Gen. (Sewall Key, Acting Asst. Atty. Gen., and Helen R. Carloss, Sp. Asst. to Atty. Gen., on the brief), for petitioner.
James Mullen, of Richmond, Va. (Williams, Mullen & Hazelgrove, of Richmond, Va., on the brief), for respondent.
PER CURIAM.
This cause came on to be heard on the transcript of the record from the Tax Court of the United States, and was argued by counsel.
On consideration whereof, it is now here ordered and adjudged by this Court that the decision of the said Tax Court of the United States, in this cause, be, and the same is hereby, affirmed on the authority of Yoke v. Fleming, 4 Cir., 145 F.2d 472.